Barnard, P. J.:
Tbe defendant’s right to increased costs is absolute. The Code of Civil Procedure (§ 3258) provides that a defendant in whose favor a final judgment is rendered in an action for a money recovery or for a chattel, “is entitled to recover” the increased costs when the action is brought against a public officer for an act done by him by virtue of his office. The defendant has the same right to increased costs as to single costs. (Sec. 3229.) The form of the application to the court for the increased costs, is immaterial. The papers say that a motion was made for the costs and denied. The Code requires 'a certificate. (Sec. 3248.) The court denied a right to the increased costs, and this .determination should be reversed, with costs and disbursements.
D teman, J., concurred; Pratt, J., not sitting.
Order refusing increased costs reversed, with costs and disbursements.